Citation Nr: 0832283	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-19 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin




THE ISSUE

Whether an October 31, 1992 rating decision, in which the RO 
assigned separate 40 percent disability evaluations for 
disabilities of the left and right lower extremities, should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).




ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel





INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  In a 
June 2004 decision, the Board denied the veteran's claim.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
an Order dated in May 2006, the Court set aside the Board's 
June 2004 decision and remanded the case to the Board.  The 
Board vacated its June 2004 decision and remanded the case 
for further development in May 2007.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.  

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
Although the veteran did not submit a waiver of the RO's 
initial consideration of the evidence, the Board notes that 
the evidence is duplicative of records already considered by 
the RO.  Therefore, the Board will proceed with a decision.

The Board also notes that the veteran submitted a statement 
in December 2007 in which he contended that he was entitled 
to an earlier effective date for the grant of special monthly 
compensation.  However, this matter is not currently before 
the Board because it has not been prepared for appellate 
review.  Accordingly, the matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In an October 1992 rating decision, the RO assigned 
separate 40 percent disability evaluations for the veteran's 
service-connected disabilities of the left and right lower 
extremities.

2.  The veteran was notified of the October 1992 rating 
decision, but did not appeal that decision.

3.  The correct facts, as they were known at that time, were 
before the RO in October 1992, and the RO correctly applied 
the statutory and regulatory provisions then in effect.  The 
decision was supported by evidence then of record and was 
consistent with the law and regulations then in effect.


CONCLUSIONS OF LAW

1.  The October 1992 rating decision, in which the RO 
assigned separate 40 percent disability evaluations for the 
veteran's service-connected disabilities of the left and 
right lower extremities, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 3.104(a) (2007).

2.  The October 1992 rating decision, in which the RO 
assigned separate 40 percent disability evaluations for the 
veteran's service-connected disabilities of the left and 
right lower extremities, was not clearly and unmistakably 
erroneous and cannot be revised or reversed based on CUE.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the veteran was provided proper notice in a 
November 2007 letter.  Specifically, the letter stated what 
the evidence must show to support a claim for CUE and 
informed him of the division of responsibilities in obtaining 
the evidence.  The November 2007 letter also discussed the 
assignment of disability ratings and effective dates.  The 
veteran has been fully informed of pertinent information 
regarding his claim, and the pertinent records have been 
obtained.  There is no dispute regarding whether the record 
is complete in this case.  

Moreover, the Board notes that the notice and assistance 
requirements are not applicable to requests for revision of a 
final decision based on CUE because the matter involves an 
inquiry based upon the evidence of record at the time of the 
decision rather than the development of new evidence.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001); Parker v. 
Principi, 15 Vet. App. 407 (2002).

As will be discussed below, the Board has determined that 
there is no legal entitlement to the claimed benefits as a 
matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the notice provisions and duty to assist 
provisions are inapplicable.  See e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 
15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim. 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


Law and Analysis

Pertinent law provides that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 C.F.R. § 3.105(a).  When the Board affirms a 
decision of an RO, the RO determination "is subsumed by the 
final appellate decision" pursuant to 38 C.F.R. § 20.1104.  
The effect of subsuming is that, as a matter of law, no claim 
of CUE can exist with respect to that RO decision.  See 38 
C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 
1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); 
Chisem v. Gober, 10 Vet. App. 526, 528 (1997).

However, when a lengthy period of time passes between the RO 
decision denying a VA benefit and a subsequent Board decision 
denying the identical benefit, the question of whether the 
subsequent Board decision subsumes the earlier RO decision is 
not automatic, but depends upon whether the Board decision 
decided the same issue that the RO decided and whether the RO 
and subsequent Board decisions were based upon the same 
evidentiary record.  See Brown v. Principi, 15 Vet. App. 421 
(2002).  In Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1999), 
the United States Court of Appeals for the Federal Circuit 
found that a 1960 RO decision had been subsumed by the 
Board's later 1969 decision (called "delayed subsuming"), 
and that the later Board decision was based upon essentially 
the same evidentiary record, although "some new and material 
evidence had been acquired in the interim."  Dittrich at 
1353; see also VAOGCPREC 14-95.

In this case, an October 1992 rating decision granted service 
connection for multiple sclerosis and assigned separate 40 
percent disability evaluations for impairment of the right 
and left lower extremities effective from October 30, 1989.  
The veteran was notified of that decision, but he did not 
appeal it.  Thus, the October 1992 rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
veteran later submitted a claim for an increased evaluation 
in October 1998, and in a rating decision dated in May 1999, 
the RO increased the veteran's disability evaluation for 
paraplegia of the lower extremities to 100 percent effective 
from January 12, 1998.  The veteran appealed that decision 
seeking an earlier effective date for the grant of a 100 
percent evaluation for paraplegia of the lower extremities 
due to multiple sclerosis.  A December 2000 Board decision 
denied that appeal.  

The veteran subsequently submitted a claim in February 2002 
in which he alleged that there was obvious error in the 
October 1992 rating decision and claimed that he was entitled 
to a 100 percent evaluation for paralysis to his right and 
left lower extremities effective from October 1991.  The 
March 2003 rating decision currently on appeal denied that 
claim on the basis that the October 1992 rating decision has 
been subsumed by the December 2000 Board decision and was not 
subject to a claim of CUE.  The veteran appealed that 
decision to the Board, which issued a decision in June 2004.  
As pointed out by the Court in its May 2006 order, the Board 
adjudicated the issue of whether CUE existed in the October 
1992 rating decision, but did not address the underlying 
issue of whether the October 1992 rating decision was 
subsumed by the December 2000 Board decision.  As such, the 
Court found the Board's reasons and bases in support of its 
decision to be inadequate.  
As an initial matter, the Board finds that the October 1992 
rating decision was not subsumed by the December 2000 Board 
decision.  In this regard, the Board notes that the October 
1992 rating decision adjudicated the issue of entitlement to 
service connection and in doing so assigned an effective date 
for its grant of service connection and assignment of 
separate 40 percent evaluations for impairment of the right 
and left lower extremities.  The veteran never expressed any 
disagreement with the effective date of the grant or the 
ratings assigned and did not appeal that decision.  As such, 
the October 1992 rating decision became final.  On the other 
hand, the December 2000 Board decision stems from a May 1999 
rating decision which granted a subsequent claim for an 
increased evaluation.  The Board notes that a claim for an 
increased rating is a new claim.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32.  As such, the veteran was seeking 
service connection at the time of the October 1992 rating 
decision, whereas he was seeking an earlier effective date 
for the grant of an increased evaluation at the time of the 
December 2000 Board decision.  Thus, the benefits sought at 
the time of those decisions were not identical.  Nor were 
they based on the same evidentiary record.  In fact, 
additional medical evidence, including VA medical records and 
VA examination reports, was the basis for the grant of an 
increased evaluation in the May 1999 rating decision, and the 
December 2000 Board decision determined that such evidence 
first showed the veteran to have paraparesis of the lower 
extremities and loss of use of the feet.  Therefore, the 
Board finds that the October 1992 rating decision and the 
December 2000 Board decision did not decide the same issue 
and were not based upon the same evidentiary record.  
Consequently, the October 1992 rating decision was not 
subsumed by the December 2000 Board decision and is therefore 
subject to a claim of CUE.

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  CUE is a special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
It is not just any error, but rather it is the sort of error 
that had it not been made would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
October 31, 1992 rating decision, in which the RO assigned 
separate 40 percent disability evaluations for disabilities 
of the left and right lower extremities, should not be 
revised or reversed on the grounds of CUE.  In this case, the 
correct facts, as they were known at that time, were before 
the RO in October 1992.  When the RO rendered its decision, 
the claims file consisted of the veteran's service medical 
records, VA inpatient and outpatient treatment records, a 
written statement of a VA physician, and VA examination 
reports, all of which the RO considered in assigning the 
veteran 40 percent evaluations for disabilities of the left 
and right lower extremities due to multiple sclerosis.  The 
veteran does not contend that the factual record available to 
the RO in October 1992 was either incomplete or incorrect.  
Accordingly, the veteran's appeal to revise the October 1992 
decision is not sustainable on the basis that the correct 
facts as then known were not before the RO.

Instead, the veteran contends the following:  (1) The RO did 
not notify the veteran of its October 1992 decision; 
otherwise, the veteran would have appealed it in a timely 
manner; (2) He was diagnosed with multiple sclerosis in 1989; 
(3) At that time, he suffered from spastic quadriplegia, 
which prevented him from walking down his driveway and 
necessitated the use of a wheelchair; (4) In 1991, physicians 
characterized the veteran's multiple sclerosis as atypical 
due to its chronic, progressive nature; (5) Thereafter, his 
multiple sclerosis progressively worsened; (6) VA medical 
records dated from October 1989 to March 1992 could only be 
interpreted as showing complete, 100 percent impairment of 
each lower extremity disability at the time of the October 
1992 rating decision; and, (7) The RO committed obvious error 
by failing to identify the severity of those disabilities in 
its October 1992 rating decision.

The Board first finds, as already discussed, that the October 
1992 RO decision is final.  The evidence does not support the 
veteran's contention that the RO failed to notify him of that 
decision.  Rather, the claims file reflects that the RO sent 
the veteran such notification in a November 1992 letter, 
which was mailed to the address that was then of record.  
There is no indication in the record that this letter was 
returned as undeliverable.  Absent clear and convincing 
evidence to the contrary, public officials, including postal 
personnel, are presumed to have discharged their duty.  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  A mere 
statement by the veteran of "non-receipt," by itself, does 
not constitute "clear evidence to the contrary" to rebut 
the presumption of regularity of administrative notice.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Thus, the 
decision remains final and is subject to collateral attack 
based on demonstrated CUE.

The Board acknowledges the remainder of the veteran's 
assertions, but finds that the RO correctly applied the 
statutory and regulatory provisions in effect in October 1992 
and that there is no CUE in that decision.  

In October 1992, disability from various neurological and 
convulsive disorders, including multiple sclerosis, and their 
residuals were generally to be rated 10 to 100 percent 
disabling in proportion to the impairment of motor, sensory, 
or mental function.  The evaluator was to consider especially 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, the disorder was 
to be rated by comparison with the mild, moderate, severe, or 
complete paralysis of the peripheral nerves. 38 C.F.R. § 
4.124a (1992).  Multiple sclerosis was to be rated at least 
30 percent disabling. 38 C.F.R. § 4.124a, Diagnostic Code 
8018 (1992).

The term "incomplete paralysis" indicated impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement was wholly sensory, the 
rating was to be for the mild, or, at most, the moderate 
degree. 38 C.F.R. § 4.124a, Note (1992).  Neuritis, cranial 
or peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, was to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which could be 
assigned for neuritis not characterized by organic changes 
was that for moderate, incomplete paralysis. 38 C.F.R. § 
4.123 (1992).  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, was to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis. 38 C.F.R. § 4.124 (1992).

In October 1992, the RO determined that the veteran's 
multiple sclerosis involved facial nerve paralysis, speech 
paralysis, an eye disorder and impairment of both lower 
extremities.  The RO rated impairment of the veteran's left 
and right lower extremities 40 percent disabling pursuant to 
Diagnostic Code 8520.  This diagnostic code governed 
paralysis of the sciatic nerve and provided that a 10 percent 
rating was assignable for mild incomplete paralysis.  A 20 
percent rating was assignable for moderate incomplete 
paralysis, and a 40 percent rating was assignable for 
moderately severe incomplete paralysis.  A 60 percent 
evaluation was assignable for severe, incomplete paralysis 
with marked muscular atrophy, and an 80 percent rating was 
assignable for complete paralysis; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (1992).

In its rating decision, the RO discussed, albeit succinctly, 
why such ratings were warranted.  The RO specifically 
indicated that the veteran's lower extremity disabilities 
were productive of no more than moderately severe incomplete 
paralysis.  The RO listed the evidence in support of this 
finding, including two VA hospital reports.  One report 
reflected a stay from October 1989 to November 1989 during 
which the veteran was shown to have weakness of both lower 
extremities, gait that was spastic with ataxia, clonus 
bilaterally, and upgoing toes, and that the veteran fell on 
Romberg testing.  The other report reflected a stay from 
August 1991 to August 1991 and also showed lower extremity 
weakness, sustained clonus, some spasticity, upgoing toes, 
and a wide-based gait.

Contrary to the veteran's assertion, the VA medical records 
upon which the RO relied in assigning the 40 percent 
evaluations and which were constructively part of the record 
at that time supported the RO's action.  They could be 
interpreted as showing only moderately severe incomplete 
paralysis of the lower extremities and not showing disability 
more nearly approximating severe due to marked muscular 
atrophy, or, not showing medical correlation of complete 
paralysis, foot drop, or a loss of motion of the leg at the 
knee.

As alleged, the referenced records do reflect that the 
veteran was diagnosed with multiple sclerosis in 1989, during 
a VA hospitalization, and was beginning to exhibit 
progressively weaker lower extremities three years prior to 
the diagnosis.  In 1991 and 1992, the veteran suffered 
exacerbations of his multiple sclerosis, which necessitated 
additional VA hospitalizations.  During the 1991 
hospitalizations, the veteran reported that he had been 
mobile and able to do things around his home until six weeks 
prior to his first admission.  He then experienced an 
inability to walk up and down his steep driveway and had 
difficulty getting out of bed and standing from a sitting 
position.  A physician noted progressive weakness of the 
lower extremities, some sustained clonus and spasticity, 
upgoing toes, and a wide-based, spastic gait.  He also noted 
that the veteran could walk behind a wheelchair well.  During 
the 1992 hospitalization, the veteran reported that his legs 
were heavy after a short distance of ambulation and indicated 
that he had had a few falls secondary to weakness.  A 
physician confirmed some weakness of the lower extremities.

The veteran also received VA outpatient treatment in 1991 and 
1992, which confirmed that the veteran had generalized lower 
extremity weakness and difficulty walking, but that he 
remained ambulatory and occasionally used an assistive 
device.  Also, during this time period, the veteran reported 
that he shoveled snow, did not fall, continued to drive, 
lifted weights, and used an exercycle.

In this case the veteran is merely disagreeing with how the 
RO weighed the evidence available on October 31, 1992, and as 
previously indicated, disagreement as to how facts were 
weighed and evaluated does not provide a basis upon which to 
find that the RO committed error.  See Luallen, 8 Vet. App. 
at 92.  In issuing its October 1992 rating decision, the RO 
clearly considered the VA medical records to which the 
veteran referred and weighed the findings therein before 
determining the severity of the veteran's lower extremity 
disabilities.

The Board also does not agree with the veteran's assertion 
that the RO committed obvious error by failing to identify 
the severity of the veteran's lower extremity disabilities in 
its October 1992 rating decision.  Rather, based on some of 
the previously noted evidence of record and pursuant to the 
criteria for rating paralysis of the sciatic nerve, the RO 
found that those disabilities were only 40 percent disabling.  
By so doing, the RO correctly applied the statutory and 
regulatory provisions in effect in October 1992.  In light of 
the foregoing, the veteran's CUE claim is not sustainable on 
the basis that statutory and/or regulatory provisions in 
effect in October 1992 were incorrectly applied.

In summary, the Board finds that, the correct facts, as they 
were known at that time, were before the RO in October 1992, 
and at that time, the RO correctly applied the statutory and 
regulatory provisions then in effect.  Based on these 
findings, the Board concludes that the October 1992 rating 
decision, in which the RO assigned separate 40 percent 
disability evaluations for his service-connected disabilities 
of the left and right lower extremities, does not involve 
CUE.  The veteran's motion for a revision of that decision 
must therefore be denied.


ORDER

Having found that that the October 31, 1992, rating decision 
was not clearly and unmistakably erroneous, the decision 
cannot be revised or reversed based upon CUE; the appeal is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


